Citation Nr: 0513598	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-15 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance of another or at the 
housebound rate.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1951 to May 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the San Juan, Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's claim.  

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and he is not a patient in a nursing home because of 
mental or physical incapacity.  

3.  Resolving reasonable doubt in the veteran's favor, the 
evidence demonstrates a factual need for regular aid and 
attendance based on his neuropsychiatric condition.  


CONCLUSION OF LAW

The criteria for entitlement to SMP based on the need for 
regular aid and attendance are met.  38 U.S.C.A. §§ 1521(d), 
5107(b) (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to notify and to assist claimants for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  
The Board finds that VA has fully satisfied its duties of 
notice and assistance with respect to the veteran's SMP claim 
and that sufficient evidence is of record to decide that 
claim.  If there were any deficiency of notice or assistance, 
it would not be prejudicial to the veteran, given the 
favorable nature of the Board's decision with regard to this 
issue.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  
No further assistance in developing the facts pertinent to 
the issue is required.

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance or by reason of being housebound.  
38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. § 3.351(a)(1) 
(2004).  

The veteran contends that he needs assistance with the 
activities of daily living.  A veteran is in need of regular 
aid and attendance if he is helpless or is so nearly helpless 
as to require the regular aid and attendance of another 
person.  38 C.F.R. § 3.351(b) (2004).  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the veteran is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or if the veteran is a patient in a nursing 
home because of mental or physical incapacity; or if the 
veteran establishes a factual need for aid and attendance 
under the criteria set forth in 38 C.F.R. § 3.352(a).  38 
C.F.R. § 3.351(c) (2004).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to the following: inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of a 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a) (2004).  

"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2004).  

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be as prescribed in 38 
U.S.C.A. § 1521(e) if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
Schedule for Rating Disabilities (not including ratings based 
upon unemployability under 38 C.F.R. § 4.17 of this chapter) 
the veteran: (1) Has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or (2) Is "permanently housebound" by 
reason of disability or disabilities.  This requirement is 
met when the veteran is substantially confined to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his lifetime.  38 C.F.R. § 3.351(d) 
(2004).  

The record does not contain any medical evidence indicating 
the veteran is blind or so nearly blind as to meet the 
criteria set forth in 38 C.F.R. § 3.351(c)(1).  He is also 
not a patient in a nursing home because of mental or physical 
incapacity.  Thus, the Board must consider whether there is a 
factual need for aid and attendance under the criteria set 
forth in § 3.352(a).  

By way of history, shortly after the veteran's discharge from 
the service, he began working for the police department.  In 
1968, while driving his police motorcycle, someone threw an 
object at him; he received blows to the head and certain 
parts of the body.  Following the accident, the veteran 
reported having feelings of desperation, restlessness, and 
irritability.  In 1970, the veteran developed a psychotic 
outbreak and was hospitalized for approximately two months; 
diagnosis was paranoid type schizophrenic reaction.  

During a private 1973 psychiatric evaluation, the physician 
indicated that the veteran was in need of psychiatric 
treatment for an indefinite time and was considered totally 
disabled from working in any kind of occupation.  The 
physician further stated that the veteran's probabilities of 
rehabilitation were null.

In September 2002, the veteran underwent a VA aid and 
attendance examination.  He arrived by private car, 
accompanied by his spouse and daughter.  He walked with a 
cane.  He was not bed ridden or wheel chair ridden.  The 
veteran needed close supervision to manage his financial 
affairs and his spouse was considered his official tutor.  It 
was also noted that the veteran was independent to his daily 
living need requirement.  On a typical day, the veteran 
reported resting in a hammock, watching television, listening 
to the radio, helping this spouse with homework, feeding 
ducks and going to the post office.  

On examination, the veteran had a normal gait, balance and 
propulsion.  The veteran was able to leave the home at any 
time, but company was recommended.  Diagnoses included: 
colonic diverticula, degenerative joint disease, lumbar 
spondylosis, osteopenia, and allergic rhinitis.  The examiner 
indicated that "this is a psychiatric case."

In September 2002, the veteran underwent a VA psychiatric 
examination.  The examiner was requested to assess whether 
the veteran was in need of aid and attendance.  The veteran 
was accompanied by his spouse, but was interviewed alone.  He 
was able to walk without the assistance of another person but 
walked with a cane.  

On examination, the veteran's memory was overall poor.  
Judgment was regarded as fair and his insight was 
superficial.  His intellectual functioning showed some 
decrease of retention and recall.  The veteran reported that 
when he went out alone, he experienced episodes of 
disorientation; he had to call his house and have someone 
pick him up.  Diagnoses were:  cognitive disorder, not 
otherwise specified (NOS) and a depressive disorder, NOS.  
The examiner indicated that the veteran was still minimally 
competent to handle VA funds and was not in need of aid and 
attendance on account of his neuropsychiatric condition.

In September 2003, the veteran underwent a VA aid and 
attendance examination.  He arrived at the examination by 
private car, accompanied by his wife and daughter.  He walked 
with a cane.  He was not hospitalized, bedridden or 
wheelchair ridden.  It was noted that the veteran was 
independent to his daily living needs.  On a typical day, the 
veteran reported being essentially sedentary, watching 
television and/or sitting in a hammock.  The veteran 
indicated that he was able to leave the home at anytime.  

On examination, the veteran's gait was satisfactory, and his 
posture was erect.  The veteran had normal balance and 
propulsion, but walked slowly due to weakness of his knee 
joint.  The veteran's locomotion was satisfactory.  Diagnoses 
included:  "psychiatric patient," bilateral cataracts, 
colonic diverticulosis, history of pancreatitis (resolved), 
benign prostatic hypertrophy, penile prosthesis, chronic 
rhinitis, lumbar spondylosis, and degenerative joint disease.  
The examiner concluded that the veteran was in need of aid 
and attendance due to his psychiatric condition.

On the same day in September 2003, the veteran underwent a VA 
psychiatric examination.  He indicated that he required the 
company of others at all times.  He reported having weakness 
in his legs and complained of forgetting things easily. On 
examination, the veteran was alert and oriented as to person, 
place, day and year.  His mood was depressed, and his affect 
was constricted.  His attention and concentration were both 
described as fair.  His insight and judgment were regarded as 
poor.  The veteran was able to keep minimal personal hygiene 
and perform other minor activities with the supervision and 
company of others.  He presented memory loss and impairment, 
progressively.  The veteran was not considered competent to 
handle VA funds.  Axis I diagnoses were senile dementia and 
dysthymia.  

Based on the findings from this psychiatric evaluation and 
the veteran's history, the examiner concluded that the 
veteran was in need of aid and attendance benefits.

Overall, the Board notes that the veteran's physical 
disabilities, such as arthritis of the knee, gastroesophageal 
reflux, and diverticulosis, alone do not appear to require 
the aid and attendance of another person.  He walks with a 
cane and exhibits satisfactory locomotion.  He complains of 
physical symptoms but there is no indication that these 
interfere with his daily living so as to require aid and 
attendance.  He admits that he is independent to his daily 
living needs and can go outside whenever he wishes.  

Nevertheless, there is evidence showing that the veteran's 
neuropsychiatric condition has interfered with his daily 
living so as to require aid and attendance.  The Board 
observes that in September 2002, the veteran described 
episodes where he went out alone, but became disoriented and 
had to call home for assistance.  At that time, he was 
diagnosed with a cognitive disorder but was still minimally 
competent to handle VA funds.  One year later, the veteran's 
memory impairment became progressively worse and he was 
diagnosed with senile dementia.  The veteran now requires the 
assistance of others at most times, even to maintain minimal 
personal hygiene or perform other minor tasks.  He has been 
deemed incompetent to handle his own funds and his spouse is 
his official "tutor."  Therefore, despite the medical 
evidence showing that the veteran is independent to his daily 
living needs, he requires very close supervision on account 
of his neuropsychiatric condition.  

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Given the favorable opinions by the September 2003 examiners, 
and resolving reasonable doubt in the veteran's favor, the 
Board finds that a factual need for aid and attendance is 
demonstrated.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Of the two bases for an award of SMP, the need of regular aid 
and attendance of another person, under applicable laws and 
regulations, is the greater benefit.  Thus, the veteran's SMP 
claim at housebound rate is now moot.  


ORDER

SMP based on the need for regular aid and attendance is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


